DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 2014143122).
Re claim 1, Li et al. discloses a device comprising a plurality of adhesive strips (4) and a plurality of filling colloids (glue disposed in gap 5), wherein the adhesive strips are disposed end to end, and a gap (5) is disposed between any two adjacent adhesive strips, the filling colloids are disposed in the gaps; wherein the adhesive strips and the filling colloids form a closed loop (Fig. 5).
Re claim 2, Li et al discloses the device wherein the adhesive strips have a same width (Fig. 1, ref. 4). 
Re claim 9, Li et al. discloses the device wherein the sealant structure is rectangular, the adhesive strips forming the sealant structure comprises a first adhesive strip, a second adhesive strip, a third adhesive strip and a fourth adhesive strip, four gaps are disposed between the first adhesive strip, the second adhesive strip, the third adhesive strip, and the fourth adhesive strip (Fig. 1, ref. 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al.
Re claim 3, Li et al. does not disclose the device wherein a width of each gap is less than or equal to twice a width of the adhesive strips.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein a width of each gap is less than or equal to twice a width of the adhesive strips.  The width of the gap would determine the amount of glue that may be injected into the gap.  It is well known in the art that increasing or decreasing the amount of glue would increase or decrease the degrees of adhesion provided by the glue.  Therefore, obtaining the device wherein a width of each gap is less than or equal to twice a width of the adhesive strips to obtain enough adhesion is based on a result effective variable, requiring routine skill in the art.
Re claims 5 and 6, Li et al. does not disclose the device wherein the filling colloids are a UV curable adhesive.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein the filling colloids are a UV curable adhesive since a UV curable adhesive is a well known and conventional material to be used in a sealant structure. 
Re claim 7, Li et al. does not disclose the device wherein a material forming the adhesive strips is a thermoplastic adhesive.
It would have been obvious to one having ordinary skill to employ the device wherein a material forming the adhesive strips is a thermoplastic adhesive since thermoplastic adhesive is a well known and conventional material to be used as an adhesive in a sealant structure.
Re claim 8, Li et al. does not disclose the device wherein the thermoplastic adhesive comprises a combination of one or more comprises a combination of one or more of polyvinyl acetate, polyvinyl acetal, ethylene-vinyl acetate copolymer resin, vinyl chloride-vinyl acetate copolymer resin, perchloroethylene resin, polyacrylate, polyamide and polysulfone since one or more of the listed thermoplastic adhesive material is a well known and conventional material to be used as a thermoplastic resin.

Allowable Subject Matter
Claim 10 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, taken alone or in combination fails to teach or disclose, in light of the specifications, a method of fabricating a display panel comprising the steps of heating to melt and deform the adhesive strips to form an adhesive unit; and curing and cooling the adhesive unit to form a sealed space by a cover plate and the display body, in combination with all the other claim limitations.
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871